United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                    February 6, 2014

                                         Before

                      RICHARD  D. CUDAHY, Circuit Judge 

                      ILANA DIAMOND ROVNER, Circuit Judge

                      ANN CLAIRE WILLIAMS, Circuit Judge

No. 13‐1199
                                            Appeal from the United States District Court
JANICE JOHNSON,                             for the Northern District of Illinois, 
     Plaintiff‐Appellant,                   Eastern Division.

      v.                                    No. 09 C 7686

CITY OF CHICAGO,                            Charles R. Norgle,
      Defendant‐Appellee.                   Judge.

                                         ORDER

      The order of this court issued on January 13, 2014, is amended as follows:

        The following sentence should be added to the end of the order: “On remand the
district court is free to consider any argument not explicitly decided here, including the
issue of whether Johnson is able to perform her job with or without a reasonable
accommodation.”

      The petition for panel rehearing is denied.